The board has appealed from a judgment of the Superior Court affirming a decision of the committee which ordered the board to issue (subject to certain conditions) a comprehensive permit for the construction of low and moderate income housing. G. L. c. 40B, §§ 20-23, inserted by St. 1969, c. 774, § 1. Board of Appeals of Hanover v. Housing Appeals Comm. in the Dept. of Community Affairs, 363 Mass. 339, 345-346, 362-363 (1973). We confine ourselves to what has been argued; merely calling our attention to particular portions of a stenographic transcript is not argument. 1. The committee’s possible misunderstanding of a portion of the Quatrale testimony (which was conclusory at best and which the committee was not obliged to credit) does not appear to have resulted in prejudice to “the substantial rights of any party” within the meaning of G. L. c. 30A, § 14(7), as appearing in St. 1973, c. 1114, § 3. 2. If (as we do not suggest) there were infirmities in the committee’s findings concerning the sewer problem, they were obviated by condition (3) which the committee ordered be included in the *756permit. 3. The argument based on the provisions of G. L. c. 21, § 43 (as appearing in St. 1973, c. 546, § 9), is specious; it is clear that the sewage from the development will be discharged into an existing city sewer and not into any “waters of the commonwealth” within the meaning of § 43(2). See G. L. c. 21, § 26A, inserted by St. 1973, c. 546, §2.
Salvatore Faraci, for the Board of Appeals of Haverhill, submitted a brief.
Erik Lund for Hadley West Associates.

Judgment affirmed.